United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                     October 5, 2006
                             FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 05-21016
                               Summary Calendar



JOHNNY R GORDON,
                                                 Plaintiff-Appellant,

versus

CONTINENTAL AIRLINES; ET AL,
                                                 Defendants,
CONTINENTAL AIRLINES,
                                                 Defendant-Appellee.



            Appeal from the United States District Court
                 For the Southern District of Texas
                            (03-CV-5246)


Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

      Plaintiff, Johnny Gordon, appeals from a district-court order

granting summary judgment against his Title-VII and section- 1983

discrimination claims.          Gordon also appeals from the district

court’s subsequent refusal to exercise supplemental jurisdiction

over his state-law claims.        We affirm.

      Gordon,    a   black     man,   claims   that   Continental     Airlines

discriminated against him on the basis of his race by (1) failing



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
to promote him; (2) demoting him from lead-CSA to CSA; and (3)

terminating   him.      Continental       Airlines   has   offered    several

legitimate, non-discriminatory reasons for all three employment

actions, including (1) Gordon’s altercation with a representative

from the Financial Times, one of Continental’s customers; (2)

Gordon’s “loud and abusive” disruption of a CSA shift meeting; (3)

several warnings to Gordon for “ranting and raving” at his co-

workers; (4) a co-worker survey that ranked Gordon’s performance

lowest among his peers; (5) Gordon’s subsequent falsification of

the next round of performance surveys; (6) Gordon’s filing of false

allegations   against   his   co-workers,      including    allegations    of

substance abuse and bribe solicitation; (7) Gordon’s secret taping

of conversations with co-workers; and (8) a sexual harassment claim

that was filed against Gordon.

     Faced with these non-discriminatory reasons, Gordon must (in

order to survive summary judgment) create an issue of fact that

either (1) Continental’s reasons are not true, but are instead

pretext for discrimination or (2) Continental’s reasons, while

true, are only one motivation for its adverse employment actions,

and that the other motivating factor is Gordon’s race.               Keelan v.

Majesco Software, Inc., 407 F.3d 332, 341 (5th Cir. 2005).

     Gordon has failed to create a genuine issue as to either.

Indeed, he has presented only a scintilla of evidence suggesting

that Continental Airlines discriminated against him on the basis of


                                      2
his race.   He notes that, on one occasion, a white man was caught

sleeping on the job and was not reprimanded; he notes that on a

different occasion, a different white man once shouted at his

supervisor during a meeting as was not reprimanded.                    Ultimately,

Gordon has failed to created a genuine issue of fact as to whether

Continental discriminated against him on the basis of his race.

Pratt v. City of Houston, 247 F.3d 601, 606 (5th Cir. 2001).

     Given this failure, the district court properly dismissed on

summary judgment Gordon’s Title-VII and section-1983 discrimination

claims.     Having    dismissed     all       federal   claims   before    it,    the

district court       did   not   abuse    its    discretion      in   declining    to

exercise    supplemental         jurisdiction      over    Gordon’s       state-law

retaliation claims.        See 28 U.S.C. § 1367(c)(3).           Accordingly, the

judgment of the district court is

     AFFIRMED.




                                          3